 Case 3:17-cv-00815-MMA-JLB Document 230 Filed 07/20/21 PageID.4740 Page 1 of 12



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13   KATY WILLIAMS, et al.,                             Case No.: 17-cv-00815-MMA (JLB)
14                                    Plaintiffs,
                                                        ORDER RE: IN CAMERA REVIEW
15   v.                                                 OF DOCUMENTS
16   COUNTY OF SAN DIEGO, et al.,
17                                 Defendants.
18
19
20   I.    BACKGROUND
21         On May 4, 2021, counsel for Plaintiff Katy Williams (“Williams” or “Plaintiff”) and
22   Defendant County of San Diego (the “County”) left a joint voicemail with
23   Judge Burkhardt’s chambers regarding a discovery dispute involving the alleged mental
24   and/or emotional health records of Williams. 1 (ECF No. 223.) Following the voicemail,
25
26
27         1
                  Following the Honorable Michael M. Anello’s order on the parties’ cross-
     motions for summary judgment, the Fourteenth Amendment familial association claim of
28   Williams and Gary Evans remains at issue in this case. (See ECF Nos. 217; 226.)
                                                    1
                                                                           17-cv-00815-MMA (JLB)
 Case 3:17-cv-00815-MMA-JLB Document 230 Filed 07/20/21 PageID.4741 Page 2 of 12



 1   the Court ordered Williams to produce to the Court for in camera review all mental and/or
 2   emotional health records at issue in the dispute. (Id.) On May 14, 2021, Williams lodged
 3   documents, bates-stamped CSD 1726–1935, with the Court for in camera review. The
 4   documents produced at CSD 1726–1935 are represented to be the records of
 5   Emily N. Kierce, PsyD, NCSP and Timothy H. Rayner, M.D.
 6         Williams explained in her cover letter accompanying the documents (attached as
 7   Exhibit A to this Order) that these documents were being provided based on the Court’s
 8   May 31, 2019 Order (ECF No. 98) which addressed, in part, Request for Production No. 6
 9   and Special Interrogatory No. 16 propounded on Williams by the County. These discovery
10   requests provide as follows:
11
           Special Interrogatory No. 16: If you received treatment from any licensed
12         professional/healthcare provider (including but not limited to doctors,
13         therapists, counselors, clinical social workers, psychologists, psychiatrists,
           and psychotherapists) for any emotional or mental health condition from
14         January 19, 2011 through January 19, 2016, please list the dates of treatment,
15         the names and address of the treatment provider, the nature of treatment, the
           condition you were treated for, and any diagnosis received.
16
           Request for Production No. 6: All medical and mental health records that
17         show treatment you received from medical and/or mental health providers
18         identified in your response to Special Interrogatory 16. This request includes
           producing signed HIPAA-compliant releases (attached . . . ) authorizing
19         defense counsel to obtain medical and mental health records showing such
20         treatment.
21         Williams served her cover letter enclosing the documents on the County, which
22   responded with its own letter to the Court (attached as Exhibit B to this Order), copied to
23   all parties. The County contends that Williams misidentified the discovery requests to
24   which the produced documents were responsive and that the produced documents are in
25   fact responsive to its Requests for Production Nos. 4 and 12 propounded on Williams.
26   These discovery requests provide as follows:
27
           Request for Production No. 4: Provide all documents that support your
28         response to Interrogatory No. 10. (Interrogatory No. 10: Identify all medical

                                                  2
                                                                             17-cv-00815-MMA (JLB)
 Case 3:17-cv-00815-MMA-JLB Document 230 Filed 07/20/21 PageID.4742 Page 3 of 12



 1         and/or mental health providers who have provided treatment to you in the past
           10 years, including their name, address, and hospital affiliation (if any).)2
 2
 3         Request for Production No. 12: All mental health records that show you
           continued receiving treatment after the subject incident (between
 4         January 19, 2016 and present) for any emotional or mental health condition
 5         that you were diagnosed with and/or received treatment for before the subject
           incident (between January 19, 2011, and January 19, 2016).
 6
 7         On June 10, 2021, the parties left a joint voicemail with chambers. In the voicemail,
 8   Plaintiff requested that the Court also review and consider excerpts of a draft transcript of
 9   a deposition of Dr. Rayner taken in another case related to Williams’ minor son, D.C.,
10   before completing the Court’s in camera review of the documents and issuing a ruling.
11   The County took the position that the deposition transcript was not relevant to the issues
12   here and further indicated that if the Court were to review excerpts of Dr. Rayner’s
13   transcript, the Court should also review excerpts of Williams’ deposition transcript in the
14   same case. The Court has received and reviewed the proffered excerpts of both transcripts.
15   II.   LEGAL STANDARD
16         Nonprivileged information is discoverable under Federal Rule of Civil Procedure 26
17   if it is (1) relevant, and (2) proportional to the needs of the case. Rule 26(b)(1), as amended
18   in 2015, provides that parties—
19
           may obtain discovery regarding any nonprivileged matter that is relevant to
20         any party’s claim or defense and proportional to the needs of the case,
21         considering the importance of the issues at stake in the action, the amount in
           controversy, the parties’ relative access to the information, the parties’
22         resources, the importance of the discovery in resolving the issues, and whether
23         the burden or expense of the proposed discovery outweighs its likely benefit.

24   Fed. R. Civ. P. 26(b)(1).
25
26
27
           2
                 During the meet and confer process, the parties agreed to narrow Interrogatory
28   No. 10 to Williams’ mental health providers in the past 5 years.
                                                    3
                                                                                17-cv-00815-MMA (JLB)
 Case 3:17-cv-00815-MMA-JLB Document 230 Filed 07/20/21 PageID.4743 Page 4 of 12



 1          Evidence must be “relevant to any party’s claim or defense” to fall within the scope
 2   of permissible discovery. Id. The 2015 amendment to Rule 26(b) deleted the phrase
 3   “reasonably calculated to lead to the discovery of admissible evidence” because it was
 4   often misconstrued to define the scope of discovery and had the potential to “swallow any
 5   other limitation.” Fed. R. Civ. P. 26(b)(1) advisory committee notes to 2015 amendment.
 6   See also San Diego Unified Port Dist. v. Nat’l Union Fire Ins. Co. of Pittsburg, PA, No.
 7   15CV1401-BEN-MDD, 2017 WL 3877732, at *1 (S.D. Cal. Sept. 5, 2017).                      The
 8   amendment replaced this phrase with the statement that information “need not be
 9   admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1) advisory committee
10   notes to 2015 amendment.
11          Information must also be “proportional to the needs of the case” to fall within the
12   scope of permissible discovery.       Fed. R. Civ. P. 26(b)(1).       When analyzing the
13   proportionality of a party’s discovery requests, a court should consider the importance of
14   the issues at stake in the action, the amount in controversy, the parties’ relative access to
15   the information, the parties’ resources, the importance of the discovery in resolving the
16   issues, and whether the burden or expense of the proposed discovery outweighs its likely
17   benefit. Id.
18   III.   DISCUSSION
19          The documents produced at CSD 1726–1935 include the assessment notes of
20   Drs. Kierce and Rayner, dated from August 27, 2017, through October 29, 2019, emails
21   between Dr. Kierce and Williams (and her spouse), medical records from Rady Children’s
22   Hospital, and educational plans. The patient/student name on all of these records is that of
23   Williams’ minor son, D.C., who is a non-party to this case.
24          In its letter to the Court, the County argues that the records should be produced
25   because they “reflect ‘other circumstances’ that ‘caused or contributed to the injuries’
26   Ms. Williams claims she suffered—and continues to suffer—as a result of the incident in
27
28

                                                   4
                                                                              17-cv-00815-MMA (JLB)
 Case 3:17-cv-00815-MMA-JLB Document 230 Filed 07/20/21 PageID.4744 Page 5 of 12



 1   this case.”3 The County further contends that Dr. Kierce had sessions with the whole
 2   family, including Williams, and that Williams participated in private, parent-only sessions
 3   “where she discussed personal issues and made admissions about work and family stressors
 4   that go directly to her claim of emotional damages.” In addition, the County contends that
 5   Williams discussed with Dr. Kierce “the family’s involvement with Child Welfare Services
 6   and her lawsuits against the County.”
 7         Upon review, the Court finds that, on the whole, the records produced to the Court
 8   are not proportional to the needs of this case and therefore need not be produced. The
 9   records relate to the care and treatment of the minor, D.C. Williams’ involvement in the
10   sessions was necessitated by and incidental to the proper treatment of D.C. The records do
11   not include notes reflecting substantive counseling of Williams outside the context of the
12   needs and well-being of her son.4 The County already has treatment records of Williams’
13   counseling sessions with her own mental health-treatment providers. Moreover, the
14   treatment records at issue here begin in August 2017, more than a year and a half after the
15   subject incident, which occurred on January 19, 2016, and Williams is only seeking
16   damages that would be the natural consequence of the County’s actions. Given the
17   foregoing, even if the records, to a limited extent, reflect other circumstances that may have
18
19
20         3
                   Williams is “seeking damages for the fear, anxiety, emotional distress, anger,
21   and frustration that would be the natural consequence of Defendant’s actions from the date
     of the incident to the present. Due to prior interference in the lives of Plaintiff and her
22   family by the County of San Diego’s Health and Human Services Agency and its social
23   workers, however, Plaintiff was unusually susceptible to such fear, anxiety, and other
     symptoms of emotional distress as a result of the interviews that are the subject of this
24   action.” (ECF No. 168 at 2–3.)
25          4
                   This is not to say that the records do not constitute “mental health records”
     that show “treatment” Williams received. Although Williams participated in these therapy
26   sessions in furtherance of D.C.’s treatment, she, too, was counseled by Dr. Kierce, as is
27   reflected in the parental session notes, the email correspondence with Dr. Kierce, and the
     deposition testimony reviewed by the Court. The Court highlights the context of these
28   records as the context impacts the Court’s proportionality analysis.
                                                   5
                                                                               17-cv-00815-MMA (JLB)
 Case 3:17-cv-00815-MMA-JLB Document 230 Filed 07/20/21 PageID.4745 Page 6 of 12



 1   caused or contributed to the injuries Williams claims she suffered—and continues to
 2   suffer—as a result of the incident in this case, any benefit to the County is minimal and is
 3   outweighed by the burden of production on D.C, 5 with one exception.
 4           One treatment record, dated August 3, 2018, bates-stamped CSD 1838, for a parent
 5   session between Williams and Dr. Kierce, reflects a discussion with Williams regarding
 6   her psychosocial history and the historic life events that contributed to her emotional status.
 7   A redacted portion of that August 3, 2018 treatment record, redacted to reveal only the
 8   date, time, treatment provider, and the entry entitled, “Content of Session” is to be
 9   produced. The Court finds that it is relevant and responsive, and its importance to the
10   issues of the case outweighs the burden of its production.
11   IV.     CONCLUSION
12           For the foregoing reasons, the Court finds that Williams does not have to produce
13   records bates-stamped CSD 1726–1935, with the exception of a redacted portion of CSD
14   1838.
15           IT IS SO ORDERED.
16   Dated: July 20, 2021
17
18
19
20
21
22
23
24
25
             5
                   Similarly, the Court previously determined that Dr. Kierce’s treatment records
26   for the minor plaintiff, A.C., which included family and/or parent sessions involving
27   Williams, should not be produced, as A.C.’s mental and/or emotional health treatment
     records for that period were not proportional to the needs of the case. (ECF No. 168 at 10
28   n.13, 11.)
                                                    6
                                                                                17-cv-00815-MMA (JLB)
Case 3:17-cv-00815-MMA-JLB Document 230 Filed 07/20/21 PageID.4746 Page 7 of 12




                         EXHIBIT A
Case 3:17-cv-00815-MMA-JLB Document 230 Filed 07/20/21 PageID.4747 Page 8 of 12
Case 3:17-cv-00815-MMA-JLB Document 230 Filed 07/20/21 PageID.4748 Page 9 of 12
Case 3:17-cv-00815-MMA-JLB Document 230 Filed 07/20/21 PageID.4749 Page 10 of 12




                         EXHIBIT B
   Case 3:17-cv-00815-MMA-JLB Document 230 Filed 07/20/21 PageID.4750 Page 11 of 12




   DAVID SMITH                               OFFICE OF COUNTY COUNSEL                              KATE D. JONES
ACT NG COUNTY COUNSEL                                                                                 SENIOR DEPUTY
                                     1600 PACIFIC HIGHWAY, ROOM 355, SAN DIEGO, CA 92101        Direct Dial: (619) 531-5888
                                                (619) 531-4860 Fax (619) 531-6005            E-Mail: kate jones@sdcounty ca gov




       May 17, 2021

       Hon. Magistrate Jill L. Burkhardt
       Edward J. Schwartz United States Courthouse
       221 West Broadway, Suite 5140
       San Diego, CA 92101

                 Re:    Katy Williams, et al. v. County of San Diego, et al.
                        USDC Case No. 17-cv-0815-MMA-JLB

       Dear Judge Burkhardt:

              Pursuant to this Court’s Minute Order dated May 7, 2021, and the joint voicemail left by
       counsel on May 4, 2021, Plaintiffs produced documents Bates-Stamped CSD 1726 through CSD
       1935 for this Court’s in camera review.

              In Plaintiffs’ letter dated May 14, 2021, they indicated that the documents were
       responsive to Defendant’s Request for Production of Documents propounded on Katy Williams,
       numbers 6 and 16. This is incorrect. The documents are responsive to the following Requests
       for Production of Documents propounded on Ms. Williams:
                 REOUEST FOR PRODUCTION NO.4: Provide all documents that support your
                 response to Interrogatory No. 10. (INTERROGATORY 10: Identify all medical and/or
                 mental health providers who have provided treatment to you in the past 10 years,
                 including their name, address, and hospital affiliation (if any).)1
                 REQUEST FOR PRODUCTION NO. 12: All mental health records that show you
                 continued receiving treatment after the subject incident (between January 19, 2016 and
                 present) for any emotional or mental health condition that you were diagnosed with
                 and/or received treatment for before the subject incident (between January 19, 2011, and
                 January 19, 2016).

              On November 19, 2019 (ECF 152), this Court ordered Plaintiffs to produce documents to
       the Court that were responsive to Defendant’s Request for Production of Documents. In the
       Order for the in camera review (ECF 168), the Court reviewed Williams’ treatment records from
       2016 to present and stated, “the records reflect that ‘other circumstances’ may have ‘caused or

                 1
               During the meet and confer process, the parties agreed to narrow
       Interrogatory 10 to Ms. Williams’ mental health providers in the past 5 years.
Case 3:17-cv-00815-MMA-JLB Document 230 Filed 07/20/21 PageID.4751 Page 12 of 12




                                                -2-                                   May 17, 2021


  contributed to the injuries’ Williams claims she suffered—and continues to suffer—as a result of
  the incident in this case. For these reasons, the Court finds all the reviewed post-incident records
  to be relevant and important to resolving the issue of causation as it relates to Williams’ claim
  for damages.”

          The post-incident records at issue here also reflect “other circumstances” that “caused or
  contributed to the injuries” Ms. Williams claims she suffered—and continues to suffer—as a
  result of the incident in this case. It is my understanding that Dr. Kierce had conjoint sessions
  with the whole family, including Ms. Williams. And, as part of the family and D            ’s
  treatment, Ms. Williams participated in private, parent-only sessions where she discussed
  personal issues and made admissions about work and family stressors that go directly to her
  claim of emotional damages. Additionally, it is my understanding Ms. Williams discussed the
  family’s involvement with Child Welfare Services and her lawsuits against the County with Dr.
  Kierce. Finally, it is my understanding that communications between Ms. Williams and Dr.
  Kierce reveal that Dr. Kierce was treating the entire family and provided separate referrals for
  D         , Alexia, and the family upon termination of treatment.


                                        Very truly yours,

                                        Office of County Counsel


                                        By
                                                KATE D. JONES, Senior Deputy

  KDJ:amr
  17-90183
